Name: Council Directive 2000/27/EC of 2 May 2000 amending Directive 93/53/EEC introducing minimum Community measures for the control of certain fish diseases
 Type: Directive
 Subject Matter: agricultural activity;  fisheries;  agricultural policy;  health
 Date Published: 2000-05-13

 Avis juridique important|32000L0027Council Directive 2000/27/EC of 2 May 2000 amending Directive 93/53/EEC introducing minimum Community measures for the control of certain fish diseases Official Journal L 114 , 13/05/2000 P. 0028 - 0029Council Directive 2000/27/ECof 2 May 2000amending Directive 93/53/EEC introducing minimum Community measures for the control of certain fish diseasesTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Having regard to the opinion of the Economic and Social Committee(3),Whereas:(1) Council Directive 93/53/EEC(4) lays down that, in order to control an outbreak of, inter alia, infectious salmon anaemia (ISA), all fish in an infected farm are to be immediately withdrawn.(2) In May 1998, an outbreak of this disease occurred in Scotland, involving a number of sites that are infected or are suspected of being infected.(3) Experience gained has shown that it is possible to spread the withdrawal over a period of time, without impairing the efforts to eradicate the disease.(4) Under certain conditions, the application of provisions on vaccination may offer a new tool for controlling and containing ISA after an outbreak; at present no such option is provided for under Community legislation.(5) It is desirable to investigate fully the source of ISA, possible spread of the disease and the interchange between farmed and wild salmon.(6) No Community compensation has been payable to salmon farmers for the compulsory withdrawal of entire salmon farms under Directive 93/53/EEC.(7) The measures necessary for the implementation of Directive 93/53/EEC are to be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(5).(8) Given the current state of scientific and technical evidence, Directive 95/53/EEC should therefore be amended accordingly.(9) Given the urgency of the matter it is imperative to grant an exception to the six-week period mentioned in part I point (3) of the Protocol on the role of national parliaments of the European Union annexed to the Treaty of Amsterdam,HAS ADOPTED THIS DIRECTIVE:Article 1Directive 93/53/EEC is hereby amended as follows:1. The first indent of point (a) of Article 6 shall be replaced by the following text:"- all fish shall be withdrawn in accordance with a scheme established by the official service and approved by the Commission in accordance with the procedure laid down in Article 19(2)."2. Paragraph 1 of Article 14 shall be replaced by the following text:"1. Vaccination against list II diseases in approved zones, in approved farms situated in non-approved zones or in zones or farms which have already begun the approval procedures laid down by Directive 91/67/EEC and against list I diseases shall be forbidden.However, by way of derogation, vaccination may be authorised in the case of an outbreak of list I diseases provided the procedures for vaccination are specified in the approved contingency plans in accordance with Article 15 and account is taken of the criteria set out in Annex E."3. A new Article shall be added:"Article 18aThe measures necessary for the implementation of this Directive concerning the measures referred to in the Articles listed hereinafter are to be adopted in accordance with the regulatory procedures referred to in Article 19(2):- Article 5(2),- Article 6,- Article 10(1) and (2),- Article 12,- Article 15,- Article 16- Article 18, second subparagraph."4. Article 19 shall be replaced with the following:"Article 191. The Commission shall be assisted by the Standing Veterinary Committee established by Decision 68/361/EEC(6), hereinafter referred to as the Committee.2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply.The period provided for in Article 5(6) of Decision 1999/468/EC shall be three months.3. The Committee shall adopt its rules of procedure."5. Annex E attached to this Directive shall be adopted.Article 2Member States shall bring into force the laws, regulations and administrative provisions to comply with this Directive by 31 December 2000. They shall forthwith inform the Commission thereof.They shall apply those provisions not later than 1 January 2001.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States.Member States shall communicate to the Commission the text of the provisions of national law which they adopt in the field covered by this Directive. The Commission shall inform the other Member States thereof.Article 3This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 4This Directive is addressed to the Member States.Done at Brussels, 2 May 2000.For the CouncilThe PresidentJ. Coelho(1) OJ C 342, 30.11.1999, p. 42.(2) Opinion delivered on 2 March 2000 (not yet published in the Official Journal).(3) OJ C 51, 23.2.2000, p. 30.(4) OJ L 175, 19.7.1993, p. 23. Directive as amended by the 1994 Act of Accession.(5) OJ L 184, 17.7.1999, p. 23.(6) OJ L 255, 18.10.1968, p. 23.ANNEX"ANNEX ECRITERIA FOR VACCINATION PROGRAMMESVaccination programmes must contain at least the following information:1. The nature of the disease calling for a request to be made to vaccinate.2. Information shall be supplied on the coastal and mainland areas, the sites and farms in which vaccination may be carried out: under no circumstances may vaccination be conducted beyond the limits of the infected area and, if necessary, the buffer zone established around the infected area.3. Detailed information on the vaccine to be used, including the type(s) of vaccine which may be used.4. Detailed information on the conditions for use, frequency of vaccination and the limits on use of the vaccine (which fish, which cages, etc.).5. The criteria for ceasing vaccination.6. Provisions shall be adopted to ensure that a log is kept of past vaccinations (dates, sites and farms in which vaccination has been conducted, the establishment of a buffer zone, etc.).7. Measures shall be taken for fish movements to be limited within the vaccination area so as to guarantee that fish can leave the vaccination area only if they are to be killed for human consumption, or if necessary to be destroyed.8. Any other necessary provisions required for vaccination."